NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        AUG 4 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 BASSAM YUSUF KHOURY; et al.,                       No.    14-35482

                    Plaintiffs-Appellees,           D.C. No. 2:13-cv-01367-RAJ

    v.
                                                    MEMORANDUM*
 NATHALIE ASHER, Field Office Director,
 ICE; et al.,

                    Defendants-Appellants.

                      Appeal from the United States District Court
                        for the Western District of Washington
                      Richard A. Jones, District Judge, Presiding

                           Argued and Submitted July 8, 2015
                                 Seattle, Washington

Before: KLEINFELD, NGUYEN, and FRIEDLAND, Circuit Judges.

         Defendants appeal from the district court’s order certifying a class of alien

detainees and declaring that the class was entitled to bond hearings. The class

comprised aliens who were subjected to mandatory detention under 8 U.S.C.

§ 1226(c) even though they were not detained immediately upon their release from


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
criminal custody. In granting class certification and declaratory relief, the district

court concluded that § 1226(c) applies only to aliens who are detained immediately

upon their release from criminal custody. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      The plain language of § 1226(c) makes clear that mandatory detention

applies only to those aliens detained “when [they are] released” from criminal

custody. See Preap v. Johnson, slip op. at ____. Because the phrase “when . . .

released” conveys a degree of immediacy, “§ 1226(c) applies only to those

criminal noncitizens who are detained promptly after their release from criminal

custody, not to those detained long after.” Id. at ___. We disagree with the

government’s arguments under United States v. Montalvo-Murillo, 495 U.S. 711

(1990), that it should nonetheless be allowed to hold without bond aliens whose

detention is untimely under § 1226(c). Montalvo-Murillo is distinguishable. See

Preap v. Johnson, slip op. at ___.

      AFFIRMED.




                                           2